                Case 1:20-cv-01803-CLM Document 20-3 Filed 05/04/21 Page 1 of 4            FILED
                                                                                  2021 May-04 PM 02:46
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA




            Defendant’s Exhibit C:

         Affidavit of Darren Kies




{W0684482.1 }

                                                                       Exhibit C000001
Case 1:20-cv-01803-CLM Document 20-3 Filed 05/04/21 Page 2 of 4




                                                     Exhibit C000002
Case 1:20-cv-01803-CLM Document 20-3 Filed 05/04/21 Page 3 of 4




                                                     Exhibit C000003
Case 1:20-cv-01803-CLM Document 20-3 Filed 05/04/21 Page 4 of 4




                                                     Exhibit C000004
